PARSONS, J.
There was no error in admitting the testimony objected to. ■ It is true that the question, whether a partnership existed between two or more, is, after the facts are ascertained, a question of law, but we think that a witness who knows the fact may nevertheless be permitted to say that they are partners. The other party can, however, interrogate him as to the sources of his knowledge, and if it be found that his statement is opinion merely, it may then be rejected. But one, who knows that a partnership does exist, may say so, in so many words, and his testimony cannot be rejected on the ground that he is stating a legal conclusion, or giving his opinion merely. There is nothing in the case of Anderson v. Snow & Co. that is opposed to what we have here said, but on the contrary, we think, that case corroborates the view we have taken. — See 9 Ala. 247.
Nor can we say that the court erred in permitting the witness to state, that McGrew and Harris were very intimate about the time the note was executed. Had there been no other evidence of a partnership, this evidence might have been rejected, but as it was shown that Harris had signed another note in the name of McGrew" & Harris, before the execution of the note in question, the validity of which McGrew acknowledged, and continued his intimacy with Harris afterwards, we cannot say that the court erred in admitting the evidence of this intimacy; it may have been a slight circumstance, but nevertheless was admissible.
Let the judgment be affirmed.